 

Case 4:18-cv-00514-RCC Document 12 Filed 04/30/19 Page 1of5

. Y
Mel Drmper /

    
 
  
  
   

 

 

 

 

 

 

 

 

 

 

 

 

£50 2 Thurber vb Rectan —— aD
31 Jucson AES 7035 4PR 30 201

| (SRO)YYO-BAIY |

5 a BY ISTRIGT OF ANEONS —
6

7

8 IN THE UNITED STATES DISTRICT COURT

9 FOR THE DISTRICT OF ARIZONA

10 ;

i. fee. | Dreper No. cv/s-08" -TUC- REC

pon
tw

ae taal Amendment Js Ft

v. Ce art me
Tt. PO rance Zmpory Ament eck Comp

pened
. >

 

 

    

 

15

16) Defendant.

17

18) December 1" 2013 goer rout Mataal Ln seanck
., Can pany. hancecl tts fawn t. Sree Stele. Caf ps Le on

Find &s c+ of Arizene ).
ison pen oF Clot me

“+d Discrimination against the Area hled/

a

Cea ppoint Suhel inswrance Copeny claims -
Dicobled tr Aivihuals are nit entitle tocost
ot fing INCVERS ES be LEOKSE there is. no [ew “
telhpne them to oye Mereasés +» Tennrary L'20/7

And (heel thy Famille Act in. the SF PAr z/th
Jf .

 

PF BBR

RG

 
 
 

N
~~

 

NS
ce

 

 

 
 

Case 4:18-cv-00514-RCC Document 12 Filed Ca) 2 0f5
+ RR
: Sp

They arc alse » 6 horin The Fair
“Labor Stoned prhé ac&hA&? WU.8.c-aO3

| They basetLose oF earnin onl what
F woS earning on W/Uf 1946 A This paint
nTime L anv meki 63.92% Below
whatL WAS CUNNING spr 199/

pecord to the the United Matjons
Ani bo on of Haman Right
rhe are Creeley Artictes Sey Sy ard
QE of m / gAts
>; tan al oF" MeLreol |
Zab 9TEL was g ron ted [fe ime v
rhive core. benefits. On Aug net
A dc
Ge ARON T sterte callin Copper, Iotit
haf Ens een — sped ert. te
@nITITS OTs <, ed a x
he dame ALU

F phense caf en Janne
LOILTL hired an piferny. He ws able
to get my benet its os 1 Lone Phone

calle

A Few Zen Ths lofter~ the of, cul of F

Ss ertive Care beneFi Pep ouse
Bf tpee ofA L had Should
Pein bate clan Sp (Twas not From
Be wert relatecD IR JOY e FWY N/, /199f
Aen wes struck by th eprop on
, ALL Ap f? /atf -

 
 

 

Case 4:18-cv-00514-RCC Document 12 Filed oaraoing gee 3 0f5
ay:

Vm

| Evtn thénsh J! Dr stated | rT wos

worl re late

Th tis violation oF m gth-
ABrenckonent oF the constilo Kr and
Prticle s. oF my human rights

3) Pain ane! JS urfer ing
: Around 2006 pe Por in

| SAotlhter stark eninge Wors 2
at hoe es ould Move ¥e, Arno L

4

Noel with it til Z coule thape
oy any lenge lr. Zn BOUT GOS fe ~
the a) Zecautk&nt sleep Tey mere
| thn oY hrs at atims ArxL coullnal
be upright for more then 6 Ars at
as Gru before having To lay Hown

D SeTaf Duress

—hiving with severe pain enced slee
fle rivefion. Fook.» bo tole on ry
opal Strife. LT ‘suscidal T, eughts

Severe anger issues ancl con$tart
Aepressione

On (Moreh 18* 201 Lhed surg uy
on my neck. forthe First lime

 
 

 

Case 4:18-cv-00514-RCC Document 12 Filed el 4of5

1A pprexamitly (An pears Twos
Final Phe te et a Pall nights sheep
orth but waking up in severe parn.
Ard am able to gae% Full AZ inthe
apright P asttion Vertue Frees The Pr
states tt Was relayed te my 1GU nyery

CMON

Lr Fee 19/0, 000 6007 a year LD tng

: b ack tothe dote L-started tryin
To gel my benef rts reinstate i, 7
Fair Plis punitive famages -

Gi CLPar po int Dhutve! Lnsvvance_ |
shdild also p medical Aifls Song ~~
agaknst m cfecbif and reimburs*

— Phee stots oF Arivzone ter a//
medica bifl p ete ning to my shoulfer-

| United Spates Distrief CourfoF Arizona
 Prenoy able Raner C.Coll'ns

Fenior An ited! Sftetes Distriet Fudge
Yor Ld Congress st yeet Suite [500

Tacson Az BS701

Nal Drop Maint fer
SIO whup her rf 3
Tucson Ae $S705— Me, Oraper

620) 140-0647 (520) yib-0b 77

FU

 
 

 

Case 4:18-cv-00514-RCC Document 12 Filed 04/30/19 Page 5of5

Met. to Tula e_ -

7 /anoreble Raner C. Callins
ae meclical Recercls, Aearin
€_ Ica Or, Carin

Feguest saerral other Koeu
P escent Ly age ant Kngu? when.
cet te be presented toThe
they ie ey Sate Sack to 197/44

dPate-

DL believe they substantiate
a claim fey: pea oF The
Adbcumertotiok mi op

get your alt ention <houg in id get
a Federal cnvesh gation Ae rE them
Ard thejr associates.

Thon k Bu
TLD

Az, | Dye app ey
ee SYO-O6 14

Nes

 
